Citation Nr: 0120031	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  OO-06 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for asbestosis or an 
asbestos-related lung disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA RO which 
denied service connection for asbestosis or any asbestos-
related lung condition.  The veteran was scheduled for a 
personal hearing before a member of the Board in July 2001 
but it was canceled at his request.  


REMAND

During the pendency of this appeal there was a significant 
change in the law.  In November 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  This law 
affects the VA provisions concerning notice and assistance in 
developing claims.  

While this case was undergoing development, the veteran 
indicated that a Dr. at a VA outpatient clinic, in Sayre, had 
reported that the veteran had "chronic obstructive pulmonary 
disease, pulmonary fibrosis, chronic bronchial asthma, 
collapsed lung, and asbestosis."  The veteran's 
representative also makes reference to that finding.  Review 
of the record however, reveals that while there are some 
records on file from that facility, it is not clear all VA 
outpatient records have been received.  The claims file does 
not appear to contain records from the named physician, and 
that opinion or finding is not on file.  The VA should 
attempt to locate those records, or the appellant should be 
offered an opportunity to obtain that diagnosis from the 
named physician.  It is noted that the most recent 
examination on file does not reveal findings of asbestosis or 
asbestos related lung disorder.  

If, after obtaining the records and/or an asbestos related 
diagnosis from the named physician, if further clarification 
or medical opinion is needed, additional examination should 
be undertaken.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should, with the appellant's 
assistance as needed, obtain for 
association with the claims folder the VA 
outpatient records from the Sayre 
facility.  As needed, approximate dates 
of treatment may been requested of the 
appellant.  If he has received other 
treatment, he should so indicate to the 
RO, so that any records not on file might 
be obtained.

2.  After the records are obtained, the 
RO should review the records to see if 
there are records signed by the named VA 
physician.  If not, the appellant should 
be notified, and offered the opportunity 
to contact the physician to obtain the 
diagnosis that he has reported was made 
by this physician.

3.  Thereafter, if the records obtained 
contain a diagnosis of asbestosis or 
asbestos related lung disorder, the RO 
should attempt to reconcile those 
findings with other findings on file.  
This might be done either by obtaining an 
opinion or requesting an additional 
examination if indicated.

4.  The RO should provide all appropriate 
notice and assistance as required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Thereafter, the claim should be reviewed by the RO.  To the 
extent the benefits sought are not granted, the appellant and 
his representative should be provided with a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the outcome 
in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




